On behalf of the
Government and people of the Republic of Suriname, I
would like first of all to join previous speakers in
extending my congratulations to Mr. Harri Holkeri on
his assumption of the presidency of the fifty-fifth
Millennium session of the General Assembly.
Allow me also to pay tribute to his predecessor,
Mr. Theo-Ben Gurirab, for the outstanding and fruitful
way in which he guided the work of the fifty-fourth
session of the General Assembly.
My delegation wishes to express its deep
appreciation to Secretary-General Kofi Annan for his
21

continuing and tireless efforts in steering the United
Nations through the uncharted waters of world affairs
while adapting it to the new global forces of change.
We welcome Tuvalu into the family of nations,
and the Republic of Suriname looks forward to
working together with it in implementing the principles
and goals of the Organization.
This Millennium Assembly is a unique
opportunity to take stock of, and to reflect on, recent
experiences with the phenomenon of globalization,
which continues to dominate developments in the
economic, political and cultural field at both the
national and international levels, affecting the daily
lives of millions of people, their institutions and
relations between States.
We recognize that while globalization can be a
powerful and dynamic force in the promotion of
economic growth and development, it also poses risks
and new challenges to individuals and nations alike.
The fact of the matter is that globalization has
generated new economic disparities, as its benefits
remain highly concentrated in only a few countries.
This has brought about increased vulnerability and
economic instability, in particular to the least
developed countries and to the structurally weak and
vulnerable small States.
Many of these countries have difficulty in coping
with the increased competition arising from trade
liberalization and lack the capacity to take advantage of
the new opportunities brought about by globalization,
which in turn puts them at risk of marginalization and
even complete exclusion  the so-called big losers of
globalization.
It is for this reason that, during the recently held
Millennium Summit, consensus was reached at the
highest political level that globalization must be
considered in the wider context of development and of
our shared responsibility to ensure that, through a more
inclusive, transparent and participatory decision-
making process in international economic issues, the
benefits of globalization are accessible to all on an
equal footing.
We also concur with the view that the United
Nations, as the most universal forum, has a crucial and
central role to play in forging understanding and
consensus among its Members, so as to create more
opportunities for all, and indeed not to leave billions of
people in a state of poverty and exclusion. We look
forward to concrete actions to be taken in this regard.
All nations have a collective responsibility to
address current global concerns, such as
underdevelopment and acute poverty, the growing
inequality within and among nations, violent conflicts
and civil wars which cause untold human suffering in
the South and are fuelled by the global arms bazaar,
environmental degradation, refugees and migration,
HIV/AIDS and other threats to public health, bridging
the digital divide and the emergence of global
criminal conglomerates.
In the context of the aforementioned, we welcome
the initiative taken by the Secretary-General to create a
digital task force with the aim of bridging the digital
divide. In order not to lag behind in our present era
dominated by the advances in information and
communications technology, the President of the
Republic of Suriname launched a national information
and communications technology initiative in his
inaugural statement on 12 August of this year in order
to catch the Internet Express without delay and to
promote national access to information and
communication services at all levels of education and
all areas of the public domain. We welcome the
contribution of the Kingdom of Norway to assist the
small island developing States (SIDS) in this regard.
Last April, the developing countries met in
Havana and, in a renewed spirit of cooperation,
solidarity and shared responsibilities, they agreed to
close ranks and implement an action-oriented
programme to assist the developing countries in
bridging the gap with their more affluent partners from
the North. Although essential in contributing to
development, South-South cooperation is not a
replacement for North-South cooperation; nevertheless
better relations between the members of the South will
contribute to better relations between the South and the
North.
Unfortunately, globalization and trade
liberalization have not created the necessary conditions
to accelerate growth and development for small and
vulnerable States. On the contrary, these countries have
been further marginalized in world economic affairs
and are threatened by the provisions of the World Trade
Organization (WTO), demanding an end to the special
and preferential arrangements, enacted solely to level
the playing field. We, therefore, reiterate our request
22

for the international community's early adoption of a
vulnerability index so as to consider assistance to these
countries, based on their specific vulnerabilities and
not solely on their gross domestic product. We are
pleased that an appeal was made in the Millennium
Declaration to enact such a vulnerability index.
Recently, the 12 Presidents of South America
assembled in Brasilia to discuss daunting issues that
are common to the region and to pledge their political
will and support as a firm foundation for enhanced
cooperation among their respective countries. We thank
the Government of Brazil for so gracefully hosting this
Summit. The Declaration coming out of that meeting,
in letter and spirit, underlined the necessity of closer
cooperation between our countries in order to be able
to adapt successfully to the demands of globalization.
At the dawn of the new millennium, the
Government of Suriname considers it of crucial
importance that Member States achieve tangible results
in the areas of disarmament, arms control and non-
proliferation of nuclear weapons in maintaining peace
and reinforcing international security for all States.
The reform of the Security Council remains
crucial for our efforts to make the United Nations more
effective in dealing with global peace and security
issues. So far, however, reaching consensus on how to
restructure and reform this important body has eluded
us as a consequence of differences among the Member
States with respect to the scope and nature of the
needed changes. My Government reiterates its view
that the membership of this Council should be
increased with members from both the developed and
developing world and considers in this context the
proposals presented by the Non-Aligned Movement
(NAM) as instrumental.
We also believe that agreement must be reached
on defining the relationship between the Council and
other principal organs of the United Nations, such as
the Economic and Social Council and the General
Assembly. We are of the opinion that the Security
Council should focus its actions on creating a peaceful
security environment, while the temporarily established
United Nations involvements related to socio-economic
and political development in affected countries should
be coordinated by the Economic and Social Council
and/or the General Assembly. Such an arrangement,
based on the Charter provisions, will undoubtedly
contribute to greater effectiveness and efficiency of the
United Nations, while limiting the influence of national
policy considerations on its activities. Let us use the
momentum created by the Millennium Summit to
strengthen our resolve in reaching a consensus on this
matter as soon as possible.
The Government of Suriname wishes to
underscore the importance of the United Nations as the
universal forum to enable Member States to reach
consensus on issues related to peace, security,
development and international economic cooperation.
We wish to express our gratitude to the Kingdom of the
Netherlands for resuming bilateral cooperation between
our countries and to thank them for their support in this
area.
The United Nations Charter embodies lofty and
noble principles that remain valid today, as was
reiterated by all the Heads of State and Government at
the recently held Millennium Summit.
In order to make the United Nations a more
effective instrument in the hands of the world's people,
we must continue to be guided by these principles in
conducting national and international affairs. In this
regard, it is essential to honour the commitment to
providing the necessary financial means in a timely and
predictable manner in order to enable the United
Nations to fulfil its mandates.
Finally, as we enter the new millennium in an
emerging global village, we must bear in mind that we
are one human family in all our diversity, living in one
common homeland, the planet Earth, and that we must
therefore cooperate in creating a more just, more
sustainable and more peaceful world in which everyone
will live in a clean environment with a fair distribution
of the Earth's resources  indeed, as the Secretary-
General has called for in his millennium report, a world
free from want, free from fear, that does not
compromise the ability of our planet to provide for the
needs of our children and for future generations. My
country stands ready to play its part and to contribute
to this, our common endeavour.